Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-4 are objected to because of the following informalities:  
Claim 2, line 1: amend “the pre-mixture” to “the pre-mixture of substantially pure rare earth element oxides”
 Claim 3, line 1: amend “the pre-mixture” to “the pre-mixture of substantially pure rare earth element oxides” 
Claim 4, line 1: amend “the pre-mixture” to “the pre-mixture of substantially pure rare earth element oxides”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the first stage strip solution" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bhave et al. (US 2016/0346736 A1) (hereinafter “Bhave”) in view of Mudring et al. (US 2017/0022071 A1) (hereinafter “Mudring”).

Regarding claims 1, 2, 3, 4, 9, and 10, Bhave teaches method to recover rare earth elements including membrane assisted solvent extraction using an immobilized organic phase within the pores of permeable hollow fibers (Bhave, [0008]). Bhave also teaches that the permeable hollow fibers are contacted by an aqueous feed solution on one side and a strip solution on the other side to provide a simultaneous extraction and stripping of rare earth elements in a continuous recovery process (Bhave, [0008]). Each fiber of Bhave includes a lumen side and a shell side to create a bundle assembly, i.e., membrane, having a pore size of 10-100nm and with an immobilized organic phase between the sides (Bhave, [0009]). Bhave further teaches that the immobilized organic phase includes an extractant and a solvent (Bhave, [0009]). 
The hollow fibers having a lumen side and a shell side and bundle assembly having pores of Bhave corresponds to providing a plurality of hollow fibers each including a lumen side spaced apart from a shell side to define a membrane therebetween, the membrane including a plurality of pores dispersed therein of the present invention. The pore size being 10-100nm of Bhave corresponds to wherein the plurality of hollow fibers defines a mean pore size of 10-1000 nm of claim 10 of the present invention. The immobilized organic phase in the hollow fibers of Bhave corresponds to pre-impregnating the plurality of pores of the membrane for each of the 

Bhave additionally teaches that the method includes directing an acidic aqueous feed solution along one of the lumen side or the shell side of the plurality of hollow fibers, and directing a strip solution along the other of the lumen side or the shell side of the plurality of hollow fibers (Bhave, [0011]). Bhave also teaches that the method facilitates the simultaneous extraction and stripping of rare earth elements from an aqueous feed solution using immobilized organic phase within the pores of hollow fibers, i.e., simultaneous back-extraction into the strip solution (Bhave, [0012]). 
The acidic aqueous feed solution along one side of the lumen side or shell side of Bhave corresponds to contacting one of the lumen side or the shell side of the plurality of hollow fibers with the aqueous feed solution of the present invention. The strip solution along the other side of the lumen side or shell side of Bhave, corresponds to and contacting the other of the lumen side or the shell side of the plurality of hollow fibers with a strip solution, wherein the first rare earth element is simultaneously back- extracted into the strip solution from the organic phase and the second rare earth element has remained in the aqueous feed solution of the present invention. 

However, Bhave does not explicitly disclose the aqueous feed solution being a pre-mixture of substantially pure rare earth element oxides.
With respect to the difference, Mudring teaches a separation of terbium (III, IV) oxide from a composition in which the composition includes terbium (III, IV) oxide and one or more other trivalent rare earth oxides with a liquid, i.e., acid, to form a mixture (Mudring, [0023]). 
	Bhave and Mudring are analogous art as they are both drawn to a method of recovering rare earth elements (Bhave, Abstract; Mudring, Abstract).
In light of the disclosure by Mudring of using the acidic aqueous feed material to form a pre-mixture of substantially pure rare earth element oxides thereby obtaining an aqueous feed solution containing a first rare earth element and a second rare earth element, it would have been obvious to combine the prior art elements according to known methods to yield predictable results, i.e., to use the acidic aqueous feed material of Bhave in view of Mudring to form a pre-mixture of substantially pure rare earth element oxides thereby obtaining an aqueous feed solution containing a first rare earth element and a second rare earth element, and thereby arrive at the claimed invention. 

Given that the materials and method for the recovery of rare earth elements of Bhave in view of Mudring are substantially identical to the materials and method for the recovery of rare earth elements of the present invention, as set forth above, it is clear that the materials and method for the recovery of rare earth elements would intrinsically have the aqueous feed solution containing a concentration of the first rare earth element and a concentration of the second rare earth element, the second rare earth element has remained in the aqueous feed solution, such that the concentration of the first rare earth element is greater in the strip solution than in the aqueous feed solution, and wherein the concentration of the second rare earth element in the strip solution remains less than 5% by weight of claims 1 and 9 of the present invention. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

The use of praseodymium oxide, neodymium oxide, and dysprosium oxide in the acidic aqueous feed material of Bhave in view of Mudring corresponds to wherein the pre-mixture includes an oxide of dysprosium, neodymium, and praseodymium of claims 2, 3, and 4 of the present invention. 

Regarding claim 6, Bhave also teaches that ratio of the immobilized organic phase included TODGA, extractant, and TBP, organic solvent is 3:3, i.e., 1:1 which falls within the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
	
Regarding claim 7, Bhave also teaches that the organic solvent can include tributyl phosphate or an isoparaffin and that the extractant can include trialkyl phosphine oxide, 2-ethylhexyl phosphonic acid mono-2-ethylhexyl ester, carbamoyl phosphoryl oxides, or sec-octylphenoxy acetic acid (Bhave, [0009]). The organic solvent of Bhave corresponds to wherein the organic solvent includes an isoparaffinic hydrocarbon, tributyl phosphate, xylene, hexane, octanol or kerosene of the present invention. The Specification of the present invention states that the extractant can include trialkyl phosphine oxide, 2-ethylhexyl phosphonic acid mono-2-

Regarding claim 8, Bhave also teaches that the strip solution can include HNO3, HCl, or H2SO4 (Bhave, [0036]). The acid in the strip solution corresponds to wherein the strip solution includes nitric acid, hydrochloric acid, or sulfuric acid of the present invention.  







Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bhave et al. (US 2016/0346736 A1) (hereinafter “Bhave”) in view of Mudring et al. (US 2017/0022071 A1) (hereinafter “Mudring”) as applied to claim 1 above and further in view of Zulfikar et al. Transport and Separation of Some Rare Earth Elements (REEs) Through Stripping hollow Fiber Supported Liquid Membrane (SHFSLM) with Di- di-(2-ethylhexyl) Phosphoric acid and Trybutylphosphate as a Carrier. Australian Journal of Basic and Applied Sciences. 8.10. (2014): 525-531 (hereinafter “Zulfikar”).

Regarding claim 5, Bhave in view of Mudring do not explicitly disclose actively maintaining the pH of the aqueous feed solution between 0 and 2.0.

With respect to the difference, Zulfikar teaches that the pH of the feed solution was maintained between 1.0 and 5.0 (Zulfikar, pg. 527, paragraph 4).

Bhave, Mudring, and Zulfikar are analogous art as they are all drawn to a method of recovering rare earth elements using an aqueous solution (Bhave, Abstract; Mudring, Abstract; Zulfikar, Abstract).
In light of the motivation to maintain a pH between 1.0-4.0 in the aqueous feed material as taught in Zulfikar above, it therefore would have been obvious to one of ordinary skill in the art to maintain the pH of the acidic aqueous feed material of Bhave in view of Mudring in order to drive the permeation of the metal ion and avoid decreasing the permeation of REEs, and thereby arrive at the present invention.  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).




Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhave et al. (US 2016/0346736 A1) (hereinafter “Bhave”) in view of Mudring et al. (US 2017/0022071 A1) (hereinafter “Mudring”) and Zulfikar et al., Transport and Separation of Some Rare Earth Elements (REEs) Through Stripping hollow Fiber Supported Liquid Membrane (SHFSLM) with Di- di-(2-ethylhexyl) Phosphoric acid and Trybutylphosphate as a Carrier, Australian Journal of Basic and Applied Sciences. 8.10. (2014): 525-531 (hereinafter “Zulfikar”).

Regarding claims 11, 12, 13, 14, 18, and 19, Bhave teaches method to recover rare earth elements including membrane assisted solvent extraction using an immobilized organic phase within the pores of permeable hollow fibers (Bhave, [0008]). Bhave also teaches that the permeable hollow fibers are contacted by an aqueous feed solution on one side and a strip solution on the other side to provide a simultaneous extraction and stripping of rare earth elements in a continuous recovery process (Bhave, [0008]). Each fiber of Bhave includes a lumen side and a shell side to create a bundle assembly, i.e., membrane, having a pore size of 10-100nm and with an immobilized organic phase between the sides (Bhave, [0009]). Bhave further teaches that the immobilized organic phase includes an extractant and a solvent (Bhave, [0009]). 
The hollow fibers having a lumen side and a shell side and bundle assembly having pores of Bhave corresponds to providing a plurality of hollow fibers each including a lumen side spaced apart from a shell side to define a membrane therebetween, the membrane including a plurality of pores dispersed therein of the present invention. The pore size being 10-100nm of Bhave corresponds to wherein the plurality of hollow fibers defines a mean pore size of 10-1000 nm of claim 19 of the present invention. The immobilized organic phase in the hollow fibers of Bhave corresponds to pre-impregnating the plurality of pores of the membrane for each of the plurality of hollow fibers with an organic phase, the organic phase including an organic solvent and an extractant of the present invention. 


The recirculation of the acidic aqueous feed solution along one side of the lumen side or shell side of Bhave corresponds to recirculating a continuous flow rate of the feed solution along one of the lumen side or the shell side of the plurality of hollow fibers of the present invention. The recirculation of the strip solution along the other side of the lumen side or shell side of Bhave, corresponds to recirculating a continuous flow rate of a strip solution along the other of the lumen side or the shell side of the plurality of hollow fibers, wherein the first rare earth element is back-extracted into the strip solution from the organic phase of the present invention. 

However, Bhave does not explicitly disclose (a) a feed solution including a first rare earth element and a second rare earth element or (b) the pH of the aqueous feed solution between 0 and 2.0.
With respect to difference (a), Mudring teaches a separation of terbium (III, IV) oxide from a composition in which the composition includes terbium (III, IV) oxide, i.e., a first rare earth element, and one or more other trivalent rare earth oxides, i.e., a second rare earth element, 
	Bhave and Mudring are analogous art as they are both drawn to a method of recovering rare earth elements (Bhave, Abstract; Mudring, Abstract).
In light of the disclosure by Mudring of using the acidic aqueous feed material to form a pre-mixture of substantially pure rare earth element oxides thereby obtaining an aqueous feed solution containing a first rare earth element and a second rare earth element, it would have been obvious to combine the prior art elements according to known methods to yield predictable results, i.e., to use the acidic aqueous feed material of Bhave in view of Mudring to form a feed solution including a first rare earth element and a second rare earth element, and thereby arrive at the claimed invention. 

With respect to difference (b), Zulfikar teaches that the pH of the feed solution was started and maintained between 1.0 and 5.0 (Zulfikar, pg. 527, paragraph 4).
As Zulfikar expressly teaches, the pH is one of the important driving forces for the permeation of the metal ion and that if the pH is greater than 4.0, the permeation of REEs tends to decrease (Zulfikar, pg. 528, paragraph 2). 

In light of the motivation to maintain a pH between 1.0-4.0 in the aqueous feed material as taught in Zulfikar above, it therefore would have been obvious to one of ordinary skill in the art to start and maintain the pH of the acidic aqueous feed material of Bhave in view of Mudring in order to drive the permeation of the metal ion and avoid decreasing the permeation of REEs, and thereby arrive at the present invention.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

Given that the materials and method for the recovery of rare earth elements of Bhave in view of Mudring and Zulfikar are substantially identical to the materials and method for the recovery of rare earth elements of the present invention, as set forth above, it is clear that the materials and method for the recovery of rare earth elements would intrinsically have the second rare earth element has remained in the aqueous feed solution and wherein the concentration of the second rare earth element in the strip solution remains less than 5% by weight of claims 11 and 18 of the present invention. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

The dissolution of praseodymium oxide, neodymium oxide, and dysprosium oxide in the acidic aqueous feed material of Bhave in view of Mudring corresponds wherein the first rare earth element is dysprosium and the second rare earth element is neodymium or praseodymium and wherein providing the feed solution includes dissolving a mixture of substantially pure Nd2O3, Pr2O3 and Dy2O3 in a mineral acid of claims 12 and 13 of the present invention. 

Regarding claim 15, Bhave also teaches that ratio of the immobilized organic phase included TODGA, extractant, and TBP, organic solvent is 3:3, i.e., 1:1 which falls within the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
	
Regarding claim 16, Bhave also teaches that the organic solvent can include tributyl phosphate or an isoparaffin and that the extractant can include trialkyl phosphine oxide, 2-ethylhexyl phosphonic acid mono-2-ethylhexyl ester, carbamoyl phosphoryl oxides, or sec-octylphenoxy acetic acid (Bhave, [0009]). The organic solvent of Bhave corresponds to wherein the organic solvent includes an isoparaffinic hydrocarbon, tributyl phosphate, xylene, hexane, octanol or kerosene of the present invention. The Specification of the present invention states that the extractant can include trialkyl phosphine oxide, 2-ethylhexyl phosphonic acid mono-2-

Regarding claim 17, Bhave also teaches that the strip solution can include HNO3, HCl, or H2SO4 (Bhave, [0036]). The acid in the strip solution corresponds to wherein the strip solution includes nitric acid, hydrochloric acid, or sulfuric acid of the present invention.






Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bhave et al. (US in view of Mudring and Zulfikar as applied to claim 11 above, and further in view of Fontas et al. Selective enrichment of palladium from spent automotive catalysts by using a liquid membrane system, Journal of Membrane Science 223 (2003) 39-48 (hereinafter “Fontas”).

Regarding claim 20, Bhave also teaches that the strip solution pH is selected to be as low as possible, optionally less than 0.5 M acid concentration, for example the strip solution can include 0.2 M HNO3 in comparison to 6 M feed solution, i.e., the pH of the strip solution is less than the pH of the feed solution (Bhave, [0036]). 

However, Bhave, Mudring, and Zulfikar do not explicitly disclose wherein directing a continuous flow rate of the feed solution and directing a continuous flow rate of the strip solution are performed for a first predetermined time period during a first stage separation, the method further including converting the strip solution 
With respect to the difference Fontas teaches a supported liquid membrane system for the separation of palladium from aqueous feed solutions where the system includes hollow fibers supported liquid membrane in which the system can be operated like a column system, i.e., recirculating the feed solution through the lumen of the fiber during 24 hours, while the shell-side contained a solution of 0.5M NaCl to keep the ionic strength balanced (i.e., stripping solution and continuous flow rate of both the feed solution and stripping solution during a first stage separation); after this period of time, the feed solution was replaced by the stripping phase and also recirculated for 24 hours (i.e., converting the strip solution to the feed solution for a continuous flow rate) (Fontas, pg. 45, 4.2.3 “The operation mode of the HFSLM module”).
As Fontas expressly teaches, the operation achieves the high enrichment of the metal (Fontas, pg. 45, 4.2.3 “The operation mode of the HFSLM module”). 
Bhave, Mudring, Zulfikar, and Fontas are analogous art as they are all drawn to a method of recovering elements using an aqueous solution (Bhave, Abstract; Mudring, Abstract; Zulfikar, Abstract; Fontas, Abstract).
In light of the motivation to have a two stage operation where the strip solution becomes the feed solution as taught in Fontas above, it therefore would have been obvious to one of 

Given that the materials and method for the recovery of rare earth elements of Bhave in view of Mudring, Zulfikar, and Fontas are substantially identical to the materials and method for the recovery of rare earth elements of the present invention, as set forth above, it is clear that the materials and method for the recovery of rare earth elements would intrinsically have a concentration of the first rare earth element in the second stage strip solution is greater than the concentration of the first rare earth element in the first stage strip solution.
 Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        
/SHENG H DAVIS/Primary Examiner, Art Unit 1732